DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 11, 16, 18-20, 31, and 46-50 in the reply filed on 05/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
The instant application is a 371 of PCT/CN2019/089816 filed on 06/03/2019, which claims foreign priority to CN201810562174.5, CN201810562220.1and CN201810562197.6 all filed on 06/04/2018.

Information Disclosure Statement
The information disclosure statements (IDS) dated 04/19/2021, 03/22/2022 and 05/04/2022 all comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is incomplete insofar as it depends on a non-elected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 1-3, 11, 16, 18, 19 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al. (JP 2004331568 A provided in the 892 dated 03/31/2022) in view of Kasahara et al. (JP 2008303183 A provided in the current 892).
Masatoshi teaches the use of N-lauroyl-L-alanine and its salts (Masatoshi at [0025], [0015]), and more specifically N-lauroyl-L-alanine potassium and N-lauroyl-L-alanine sodium salts (Masatoshi at [0027]) in a cleaning or detergent composition (Masatoshi at ([0015]). Masatoshi further teaches that the N-lauroyl-L-alanine salts are used alone or with other surfactants and is used at a percent by weight of between 0.03 to 50%, 0.1% to 30% or 1% to 25% by weight of the whole composition (Masatoshi at [0028]). Masatoshi further teaches that the salts can be used with other surfactants at a ratio of from 99/1 to 50/50 to 40/60 (Masatoshi at [0029]). Masatoshi further teaches that lauric acid may be added as an additional component in a range from 0.1% to 60% by weight of the composition (Masatoshi at [0031-0033]). Masatoshi further teaches that the cleaning composition can be a liquid, paste, gel, solid, powder (Masatoshi at [0036]). Masatoshi teaches the cleaning composition or detergent may be a shampoo, conditioning shampoo, facial cleanser, makeup remover, cleansing cream, body shampoo, hand soap, bar, soap, shaving foam, shaving cream or other skin cleansing agent or a toothpaste (Masatoshi at [0037]). 
Regarding the recitation of a “self-assembled polymer”, Masatoshi discloses surfactants and surfactants spontaneously form micelles, which are thus “self-assembled polymers” where that term is given its broadest reasonable interpretation. 
Masatoshi differs from instant claim 1 insofar as it does not specify that the composition is free of lauric acid. The teachings of Kasahara cure this deficit. 
Kasahara teaches that cleaning materials that contain lauric acid can irritate the skin and teaches that safety is improved by refraining from using lauric acid (Kasahara page 3 paragraph 3). The less lauric acid in the final product the safer or less irritating the product. Kasahara differs from the instant claim 1 insofar as it does not disclose N-lauroyl-L- alanine as the surfactant in the cleaning material.   
It would have been obvious to have minimized the amount of lauric acid in the finished product of the detergent or shampoo described by Masatoshi because it is a known irritant as taught by Kashara and the optimal amount for a known irritant would be none. Furthermore, the in Masatoshi there are embodiments without the addition of lauric acid, embodiments with just the N-lauroyl-L-alanine and embodiments with N-lauroyl-L-alanine and additional surfactants both of which do not contain added lauric acid. See MPEP 2144.04 VII. The purer form of N-lauroyl-L-alanine, a form having less lauric acid, would be obvious over the art of a less pure form because the pure composition has the same utility, a surfactant, as the less pure form. 
Regarding claim 2, the second formula merely recites the layer in a micelle, which is suggested by the prior art insofar as surfactants form micelles. (Note, the first and third formulas in claim 2 are not fairly suggested, taught or disclosed by the prior art). 
Regarding claim 3, micelles vary in size (and thus molecular weight) depending on relative concentration of surfactant to water, pH, ionic strength etc. It would have been obvious to vary these factors using nor more than routine experimentation, thus producing micelles of varying size (and thus molecular weight).
Regarding claim 16, Masatoshi teaches the N-lauroyl-L-alanine salt is used with a phosphate ester surfactant (Maastoshi at [0029]) in a cleaning composition.
Regarding claim 18, Masatoshi teaches the cleaning composition or detergent may be a shampoo, conditioning shampoo, facial cleanser, makeup remover, cleansing cream, body shampoo, hand soap, bar soap, shaving foam, shaving cream or other skin cleansing agent or a toothpaste (Masatoshi at [0037]).
Regarding claim 19, it does not require the presence of polymer “(ii)” since it recites “0” percent at the last line of the claim. 
Regarding claim 46, Masatoshi teaches a cleaning composition that is a detergent with a surfactant (Masatoshi at ([0015]) and further teaches that the N-lauroyl-L-alanine salts are used alone or with other surfactants and is used at a percent by weight of between 0.03 to 50%, by weight of the whole composition (Masatoshi at [0028]). Such amounts overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05. It would be prima facie obvious to one of ordinary skill in the art to use known components for cleaners like softeners, chelators, water, preservatives and fragrances for their art recognized suitability for their intended purposes in a range suitable for composition MPEP 2144.07.
Regarding claim 47, Masatoshi teaches a cleaning composition that is a detergent or soap with a surfactant (Masatoshi at ([0015]) and further teaches that the N-lauroyl-L-alanine salts are used alone or with other surfactants and is used at a percent by weight of between 0.03 to 50%, by weight of the whole composition (Masatoshi at [0028]). Such amounts overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05.  It would be prima facie obvious to one of ordinary skill in the art to use known components for cleaners like softeners, fatty acids, chelators, water, fillers and glycerol for their art recognized suitability for their intended purposes in a range suitable for composition MPEP 2144.07.
Regarding claim 48, Masatoshi teaches a cleaning composition that is a detergent or soap with a surfactant (Masatoshi at ([0015]) and further teaches that the N-lauroyl-L-alanine salts are used alone or with other surfactants and is used at a percent by weight of between 0.03 to 50%, by weight of the whole composition (Masatoshi at [0028]). Such amounts overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05. It would be prima facie obvious to one of ordinary skill in the art to use known components for cleaners like abrasives, friction agents, fragrances, etc. for their art recognized suitability for their intended purposes in a range suitable for composition MPEP 2144.07.
Regarding claims 49 and 50, Masatoshi teaches a cleaning composition that is a facial cleanser with a surfactant (Masatoshi at ([0015]) and further teaches that the N-lauroyl-L-alanine salts are used alone or with other surfactants and is used at a percent by weight of between 1 to 25%, by weight of the whole composition (Masatoshi at [0028]). Such amounts overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05. It would be prima facie obvious to one of ordinary skill in the art to use known components for cleaners like water, glycerol, preservatives and fragrances for their art recognized suitability for their intended purposes in a range suitable for composition MPEP 2144.07.

B) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Masatoshi et al. (JP 2004331568 A provided in the 892 dated 03/31/2022) in view of Kasahara et al. (JP 2008303183 A provided in the current 892) and in further view of Bozhevolnov et al. (WO9920237A1, provided in the current 892).
The teachings of Masatoshi and Kasahara are discussed above, and the combined disclosures of Masatoshi and Kasahara differ from that of the instant claim 20 insofar as they fail to teach the ranges of additional components to specifically produce a toothpaste. The teachings of Bozhevolnov cure these deficits.
Bozhevolnov teaches a stomatic composition aka toothpaste consisting of 0% to 9% surfactant, 0% to 25% abrasive materials aka friction agents, 0% to 85% humectants, 0% to 10% by weight thickeners (Bozhevolnov at claim 8). Bozhevolnov teaches that any material widely disclosed in the literature may be used as a surfactant (Bozhevolnov at page 3 lines 33-37)
It would be prima face obvious to one of ordinary skill in the art following the teachings of Masatoshi to have substituted the surfactant taught by Masatoshi as the surfactant of the toothpaste of Bozhevolnov given that Masatoshi teaches a surfactant salt in a range from 1% to 25% by weight of the composition and Bozhevolnov teaches that any material disclosed in the literature may be used as a surfactant. One of ordinary skill in the art would have a reasonable expectation of success because Masatoshi and Bozhevolnov teach cleaning agents, toothpastes, that use surfactants. See MPEP 2143(I)(B) and MPEP 2144.06(II).
Regarding the ranges of claim 20, given the ranges of Masatoshi and Bozhevolnov overlap with the instantly claimed ranges of components it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct level of foaming (surfactant activity). See MPEP 2144.05.

C) Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al. (JP 2004331568 A provided in the 892 dated 03/31/2022) in view of Kasahara et al. (JP 2008303183 A, provided in the current 892) and in further view of Mekata et al. (JP11349932A, provided in the current 892).
The teachings of Masatoshi and Kasahara are discussed above, and the combined disclosures of of Masatoshi and Kasahara differ from that of the instant claim 31 insofar as they fail to teach the ranges of additional components to specifically produce a skin care composition. The teachings of Mekata cure these deficits.
Mekata teaches an aerosol product that is an oil-in-water emulsion which can be used as a skin cleaner (Mekata at page 2 paragraph 1), where the oil-in-water emulsion comprises 05 to 50% cosmetic oil and 1 to 40% of at least 1 surfactant (Mekata at [0004]). Mekata further teaches that a wide variety of surfactants (Mekata at page 5) can be used including polymeric surfactants (Mekata at page 6 line 6). 
It would be prima face obvious to one of ordinary skill in the art following the teachings of Hattori to have substituted the surfactant taught by Masatoshi as the surfactant of the skin cleanser of Mekata given that Masatoshi and Mekata teach skin cleansers with surfactants and Mekata teaches that a wide variety of surfactants can be used including polymeric surfactants and Masatoshi teaches a surfactant salt. One of ordinary skill in the art would have a reasonable expectation of success because Masatoshi and Mekata teach skin cleaning agents that use surfactants. One would be motivated to use the surfactant of Masatoshi for the benefit of increased foaming, better retention of foaming, and the elimination of squeaky feeling during washing.  See MPEP 2143(I)(B) and MPEP 2144.06(II).
Regarding the ranges of claim 33, given the ranges of Masatoshi and Mekata overlap with the instantly claimed ranges of components it would be prima facie obvious to alter the ranges of the components to give the desired results of the correct level of foaming (surfactant activity). See MPEP 2144.05.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While the prior art discloses compositions in which N-lauroyl-L-alanine is used as a surfactant (which thus would form micelles, what are “self-assembled polymers” where that term is given it broadest reasonable interpretation), it is silent regarding polymers having a solubility of nor more than 15g/100ml in water, and having a specific melting point of 82-84 degrees C. Moreover, as noted in the instant specification (see for example the discussion of “beneficial technical effects” at pp. 6-7), such specifically characterized polymers are advantageous due to improved chemical and physical characteristics, and the prior art provides no direction for preparing same. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612            

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612